DETAILED ACTION
CONTINUED EXAMINATION UNDER 37 CFR 1.114 AFTER FINAL REJECTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission of RCE filed on June 23, 2022 and the amendment filed on May 23, 2022 have been entered.  The claims pending in this application are claims 1-20
wherein claims 5, 7-11, 16, and 20 have been withdrawn due to the restriction requirement mailed on July 16, 2021.  Rejection and/or objection not reiterated from the previous office action are hereby withdrawn in view of applicant’s amendment filed on May 23, 2022. Claims 1-4, 6, 12-15, and 17-19 will be examined. 

Drawings
New Figures 1, 2, 5, 7, 9, and 11 submitted on May 23, 2022 have been accepted by the office. However, some letters in chemical structures of Figure 14 submitted on May 23, 2022 still cannot be recognized.  Applicant is required to submit new Figure 14 in response to this office action. No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

New Matter 
Claims 1-4, 6, 17, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitation “wherein the single molecule device modified by DNA polymerase comprises a two-dimensional nanomaterial or a low dimensional nanomaterial as an electrode for responding to a conformation change of the DNA polymerase and the DNA polymerase linking to the electrode” is added to added to independent claim 1. Although page 3, second paragraph of the specification suggested by applicant describes that “[P]referably, the present invention utilizes a single molecule device linked to DNA polymerase with graphene or silicon nanowires as electrodes”, nowhere in the specification describes such limitation recited in claim 1 since the specification only describes that a DNA polymerase directly links to graphene or silicon nanowires of a single molecule device wherein the graphene or silicon nanowires is/are used as electrodes and does not describe that a DNA polymerase directly links to an electrode of a single molecule device wherein the electrode is an electrode made by any kind of nanomaterial. 
MPEP 2163.06 notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).”  MPEP 2163.02 teaches that “Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application.”  MPEP 2163.06 further notes “When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not “new matter” is involved.  Applicant should therefore specifically point out the support for any amendments made to the disclosure” (emphasis added).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, and 17 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Bashir et al., (US 2014/0174927 A1, published on June 21, 2014). 
Regarding claims 1, 2, 6, and 17, since applicant indicated that a conformation changing region of the DNA polymerase “means a region where the conformation of the polymerase changes during DNA polymerization” (see page 9, first paragraph of the remarks) and the specification and available prior arts do not indicate where a conformation changing region is located on a DNA polymerase, any region in a DNA polymerase is considered to be related to a conformation change of the DNA polymerase. Since Bashir et al., teach that nanopore-containing membrane comprises a graphene electrode (see paragraphs [0005], [0006], and [0009]), Bashir et al., disclose a single molecule device (ie., a nanopore-containing membrane containing conductor/dielectric layers including graphene/ dielectric layers with a nanopore through the layers) modified by DNA polymerase, wherein the single molecule device is a two-dimensional nanomaterial single molecule device, and wherein the single molecule device modified by DNA polymerase comprises a two-dimensional nanomaterial or a low dimensional nanomaterial (ie., graphene) as an electrode for responding to a conformation change of the DNA polymerase and the DNA polymerase linking to the electrode as recited in claim 1, the DNA polymerase has a linkage site to the single molecule device, and an amino acid residue providing the linkage site is located in a conformation changing region of the DNA polymerase (ie., an amino acid residue located in a conformation changing region of the DNA polymerase has an ability to attach to the single molecule device) as recited in claim 2, the DNA polymerase in the single molecule device modified by DNA polymerase is contained in a microcavity (ie., the nanopore-containing membrane containing conductor/ dielectric layers including graphene/dielectric layers with a nanopore through the layers) as recited in claim 6, and the single molecule device is a graphene-based single molecule device as recited in claim 17 (see paragraphs [0005], [0009], [0024], [0025], [0030], and [0047] to [0049], Figures 1-3, and claims 1-44). 
	Therefore, Bashir et al., teach all limitations recited in claims 1, 2, 6, and 17. 

Claims 12-15 and 18 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kotseroglou et al., (US 2014/0235462 A1, published on August 21, 2014). 
Regarding claims 12-15 and 18, Kotseroglou et al., teach a kit for DNA sequencing comprising a DNA polymerase and a single molecule device (ie., a solid substrate comprising a plurality of graphene nanostructures), wherein the single molecule device is a two-dimensional nanomaterial single molecule device as recited in claim 12 wherein the DNA polymerase (ie., SEQ ID NO:1 which is E.coli DNA polymerase) is a functional mutant of a protein having an amino acid sequence shown in SEQ ID NO. 3 (ie., SEQ ID NO:3 in this instant case is a mutant of SEQ ID NO:1) as recited in claim 13, the DNA polymerase and the single molecule device are present in separate compartments, and are linked on site when used; or the DNA polymerase is linked to the single molecule device as recited in claim 14, further comprising a sequencing primer, dNTP and/or an instruction for use as recited in claim 15, and the single molecule device is a graphene-based single molecule device as recited in claim 18 (see paragraphs [0004] to [0006], [0009], [0011], [0012], [0017] to [0019], [0026] to [0029], [0051], [0053], and [0075] to [0080], and Figures 1-3). 
	Therefore, Kotseroglou et al., teach all limitations recited in claims 12-15 and 18. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bashir et al., as applied to claims 1, 2, 6, and 17 above, and further in view of Kotseroglou et al..
The teachings of Bashir et al., have been summarized previously, supra. 
Bashir et al., do not disclose that the DNA polymerase is a functional mutant of a protein having an amino acid sequence shown in SEQ ID NO. 3 as recited in claim 4. 
Kotseroglou et al., teach that the DNA polymerase (ie., SEQ ID NO:1 which is E.coli DNA polymerase) is a functional mutant of a protein having an amino acid sequence shown in SEQ ID NO. 3 (ie., SEQ ID NO:3 in this instant case is a mutant of SEQ ID NO:1) as recited in claim 4 (see paragraph [0006]). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have made the single molecule device modified by DNA polymerase recited in claim 4 wherein the DNA polymerase is a functional mutant of a protein having an amino acid sequence shown in SEQ ID NO. 3 in view of the prior arts of Bashir et al., and Kotseroglou et al.. One having ordinary skill in the art would have been motivated to do so because Kotseroglou et al., teach that the DNA polymerase (ie., SEQ ID NO:1 which is E.coli DNA polymerase) is a functional mutant of a protein having an amino acid sequence shown in SEQ ID NO. 3 (ie., SEQ ID NO:3 in this instant case is a mutant of SEQ ID NO:1) as recited in claim 4 (see paragraph [0006]) and the simple substitution of one kind of DNA polymerase (ie., the DNA polymerase taught by Bashir et al.,) from another kind of DNA polymerase (ie., the E.coli DNA polymerase taught by Kotseroglou et al.,) during the process of making the single molecule device modified by DNA polymerase recited in claim 2, in the absence of convincing evidence to the contrary, would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made since the DNA polymerase taught by Bashir et al., and the E.coli DNA polymerase taught by Kotseroglou et al., are used for the same purpose (ie., used for modifying the single molecule device taught by Bashir et al.,) and are exchangeable. One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to make the single molecule device modified by DNA polymerase recited in claim 4 using the E.coli DNA polymerase taught by Kotseroglou et al., in view of the prior arts of Bashir et al., and Kotseroglou et al.. 
Furthermore, the motivation to make the substitution cited above arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making the obviousness rejection comes from the M.P.E.P. at 2144.06, 2144.07 and 2144.09.  
	Also note that there is no invention involved in combining old elements is such a manner that these elements perform in combination the same function as set forth in the prior art without giving unobvious or unexpected results. In re Rose 220 F.2d. 459, 105 USPQ 237 (CCPA 1955).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bashir et al., as applied to claims 1, 2, 6, and 17 above, and further in view of Kim et al., (US 2017/0138925 A1, priority date: July 16, 2015). 
The teachings of Bashir et al., have been summarized previously, supra. 
Bashir et al., do not disclose that the microcavity is made of polydimethylsiloxane as recited in claim 19. 
Kim et al., teach coating or depositing a dielectric material such as silicon oxide (SiO2) or polydimethylsiloxane (PDMS) in an upper portion or a lower portion of a silicon nitride nanopore membrane (see paragraph [0007]). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have made the single molecule device modified by DNA polymerase recited in claim 19 wherein the microcavity (ie., nanopore-containing membrane containing conductor/dielectric layers including graphene/dielectric layers with a nanopore through the layers) is made of polydimethylsiloxane in view of the prior arts of Bashir et al., and Kim et al.. One having ordinary skill in the art would have been motivated to do so because Bashir et al., teach that a dielectric material “refers to a non-conducting or insulating material. In an embodiment, an inorganic dielectric comprises a dielectric material substantially free of carbon. Specific examples of inorganic dielectric materials include, but are not limited to, silicon nitride, silicon dioxide, boron nitride, and oxides of aluminum, titanium, tantalum or hafnium” (see paragraph [0072]) while Kim et al., have shown coating or depositing a dielectric material such as silicon oxide (SiO2) or polydimethylsiloxane (PDMS) in an upper portion or a lower portion of a silicon nitride nanopore membrane (see paragraph [0007]) and the simple substitution of one kind of dielectric material (ie., the silicon dioxide taught by Bashir et al.,) from another kind of dielectric material (ie., the polydimethylsiloxane taught by Kim et al.,) during the process of making the single molecule device modified by DNA polymerase recited in claim 19, in the absence of convincing evidence to the contrary, would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made since the dielectric material taught by Bashir et al., and the dielectric material taught by Kim et al.,
are used for the same purpose (ie., making dielectric layers of a nanopore-containing membrane taught by Bashir et al.,) and are exchangeable. One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to make the single molecule device modified by DNA polymerase recited in claim 19 by making the dielectric layers of the microcavity (ie., nanopore-containing membrane containing conductor/dielectric layers including graphene/ dielectric layers with a nanopore through the layers) taught by Bashir et al., using polydimethylsiloxane in view of the prior arts of Bashir et al., and Kim et al..
Furthermore, the motivation to make the substitution cited above arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making the obviousness rejection comes from the M.P.E.P. at 2144.06, 2144.07 and 2144.09.  
	Also note that there is no invention involved in combining old elements is such a manner that these elements perform in combination the same function as set forth in the prior art without giving unobvious or unexpected results. In re Rose 220 F.2d. 459, 105 USPQ 237 (CCPA 1955).
Response to Arguments
	In page 9, first paragraph bridging to page 11, second paragraph of applicant’s remarks, applicant argues that “[D]1 and D2 only disclose the determination of DNA sequence by measuring the current change generated when nucleotide passes through the nanopore or when DNA extends through the nanopore. D3 is cited only because it proves that the dielectric material can be polydimethylsiloxane, and is completely different from the present application. D1-D3 do not disclose or teach the single molecule device modified by DNA polymerase comprising a two-dimensional nanomaterial or a low dimensional nanomaterial as an electrode for responding to a conformation change of the DNA polymerase and the DNA polymerase linking to the electrode. In addition, D1 - D3 do not disclose or teach the specific single molecule device modified by DNA polymerase in claim 1 can be used to determine DNA sequence”. 
	These arguments have been fully considered but they are not persuasive toward the withdrawal of the rejection.
First, since applicant indicated that a conformation changing region of the DNA polymerase “means a region where the conformation of the polymerase changes during DNA polymerization” (see page 9, first paragraph of the remarks) and the specification and available prior arts do not indicate where a conformation changing region is located on a DNA polymerase, any region in a DNA polymerase is considered to be related to a conformation change of the DNA polymerase. Since Bashir et al., teach that nanopore-containing membrane comprises a graphene electrode (see paragraphs [0005], [0006], and [0009]), Bashir et al., disclose a single molecule device (ie., a nanopore-containing membrane containing conductor/dielectric layers including graphene/ dielectric layers with a nanopore through the layers) modified by DNA polymerase, wherein the single molecule device is a two-dimensional nanomaterial single molecule device, and wherein the single molecule device modified by DNA polymerase comprises a two-dimensional nanomaterial or a low dimensional nanomaterial (ie., graphene) as an electrode for responding to a conformation change of the DNA polymerase and the DNA polymerase linking to the electrode as recited in claim 1 (see paragraphs [0004] to [0006], [0009], [0011], [0012], [0017] to [0019], [0026] to [0029], [0051], [0053], and [0075] to [0080], and Figures 1-3). 
	Second, since claim 12 has not been amended and does not have a limitation “wherein the single molecule device modified by DNA polymerase comprises a two-dimensional nanomaterial or a low dimensional nanomaterial (ie., graphene) as an electrode for responding to a conformation change of the DNA polymerase and the DNA polymerase linking to the electrode” as recited in claim 1, the rejection on claims 12-15 and 18 under 35 U.S.C. 102 (a) (1) as being anticipated by Kotseroglou et al., has been maintained. 
Third, the reference from Kim et al., is used to reject claim 19 by combining with the reference from Bashir et al.. 

Conclusion
11.	No claim is allowed. 
12.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        November 18, 2022